Exhibit 15.(a).1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos. 333-120559, 333-164250 and 333-164351) pertaining to the Stock Option Plans of Syneron Medical Ltd. of our reports dated March 21, 2013, with respect to the consolidated financial statements of Syneron Medical Ltd. for the year ended December 31, 2012 and the effectiveness of internal control over financial reporting of Syneron Medical Ltd. included in this Annual Report (Form 20-F) for the year ended December 31, 2012. /s/ Kost, Forer, Gabbay and Kasierer Tel-Aviv, Israel KOST, FORER, GABBAY and KASIERER March 21, 2013 A member of Ernst & Young Global
